Citation Nr: 0000852	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to May 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 1993, the RO denied the claims of entitlement to 
service connection for cancer, chloracne and liver damage, 
all claimed as secondary to Agent Orange (AO) exposure.  The 
RO also denied the claim of entitlement to a rating in excess 
of 50 percent for PTSD.  

In February 1994, the veteran submitted a notice of 
disagreement with all the issues included on the December 
1993 rating decision.  A statement of the case on the issue 
of entitlement to an increased rating for PTSD was mailed to 
the veteran in February 1995.  The veteran submitted a 
substantive appeal pertaining to his PTSD claim in March 
1995.  On his substantive appeal, the veteran requested a 
local RO hearing.  By a statement received at the RO in 
August 1995, the veteran withdrew his appeal of the denials 
of service connection for cancer, chloracne and liver damage, 
all claimed as secondary to AO exposure.  The veteran also 
withdrew his request for a hearing at the same time.  

In December 1996, the RO proposed to reduce the disability 
evaluation for PTSD from 50 percent to 30 percent.  On 
supplemental statements of the case dated in June 1998 and 
August 1998, the RO indicated that the veteran's currently 
assigned 50 percent evaluation would be continued.  Thus the 
issue on appeal is as set out on the title page.  

The issue on appeal was originally before the Board in May 
1999 at which time it was remanded in order to afford the 
veteran a travel board hearing.  A video conference hearing 
was conducted in October 1999.  The case has been returned to 
the Board for further appellate review.  

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims  ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the most recent VA examination conducted in May 
1998 indicates that the physician did not have all of the 
veteran's treatment records to review at the time of his 
evaluation.  He reported that "I have no real treatment 
records on this individual since basically he is being seen 
at the Lufkin VA Outpatient Clinic."  The examiner further 
reported that he was unable to determine what symptomatology 
the veteran was exaggerating and what symptomatology was 
real.  He noted that the Minnesota Multiphasic Personality 
Inventory testing would indicate a person who was grossly 
psychotic but this was not true at the time of the 
examination.  The examiner noted the Minnesota Multiphasic 
Personality Inventory testing was "grossly invalid due to 
exaggeration of psychopathology."  The Axis I diagnoses were 
chronic PTSD whose severity was not capable of being exactly 
determined and major depression.  An Axis II diagnosis of 
personality disorder not otherwise specified was also made.  

The Board finds a remand is required in order to obtain a 
current VA examination by a board of two appropriately 
qualified medical professionals in order to determine the 
nature and extent of the service-connected PTSD.  

Additionally, the Board notes the veteran testified he had 
been receiving Social Security disability benefits since 1991 
as a result of a back injury and PTSD.  The records upon 
which the Social Security disability award was based are not 
of record.  The Court has indicated that medical records upon 
which an award of Social Security Disability benefits has 
been predicated are relevant to VA claims for service 
connection and an increased rating.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  An attempt must be made to obtain 
these records.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to an increased evaluation for PTSD pending a 
remand of the case to the RO for further development as 
follows:


1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may have additional records 
referable to his treatment for PTSD.  After 
obtaining any necessary authorization or 
medical releases, the RO should request and 
associate with the claims file legible copies 
of the veteran's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment records.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If such records 
are unavailable, that fact should be 
recorded in the claims file.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
a board of two appropriately qualified 
medical professionals for the purpose of 
ascertaining the nature and extent of 
severity of PTSD.  The claims file, 
copies of the previous and amended 
criteria for rating mental disorders, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination and the examiners must 
annotate the examination report in this 
regard.  Any further indicated studies, 
including appropriate psychological 
studies and/or a period of 
hospitalization for observation and 
evaluation (if determined to be 
necessary), should be conducted in order 
to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found to be present.  

If there are found to be psychiatric 
disorder(s) other than PTSD, the 
examiners should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  

The examiners must also comment on the 
extent to which PTSD affects occupational 
and social functioning.  The examiners 
are asked to express an opinion as to 
which of the following criteria best 
describes the veteran's psychiatric 
disability picture due solely to PTSD:  

(1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(3) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(4) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(5) occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships.  

(6) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment must be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
must be included.  



The examiners must express an opinion as 
to the impact PTSD has on the veteran's 
ability to obtain and maintain 
substantially gainful employment.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD with 
consideration of both the old and new 
criteria for rating mental disorders and 
apply those criteria more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The RO should also 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


